Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 14 December 1786
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Paris Dec. 14. 1786.

I perceive indeed that our friends are kinder than we have sometimes supposed them, and that their letters do not come to hand. I am happy that yours of July 30. has not shared the common fate. I received it about a week ago, together with one from Mr. Eppes announcing to me that my dear Polly will come to us the ensuing summer. Tho’ I am distressed when I think of this voiage, yet I know it is necessary for her happiness. She is better with you, my dear Madam, than she could be any where else in this world, except with those whom nature has allied still more closely to her. It would be unfortunate thro’ life both to her and us, were those affections to be loosened which ought to bind us together, and which should be the principal source of our future happiness. Yet this would be too probably the effect of absence at her age. This is the only circumstance which has induced me to press her joining us.—I am sorry the garden seeds were so little attended to by the Mr. Fitzhughs. I fear that several other little parcels sent at different times from London, from Bourdeaux, &c. may have never reached you. I am obliged to cease writing. An unfortunate dislocation of my right wrist has disabled me from writing three months. I have as yet no use of it, except that I can write a little, but slowly and in great pain. I shall set out in a few days to the South of France to try the effect of some mineral waters there. Assure Mr. and Mrs. Skipwith of my warm affections. Kiss the little ones for me. I suppose Polly not to be with you. Be assured yourself of my sincere love and esteem, Your’s affectionately,

Th: Jefferson

